       3:19-cv-03010-SEM-TSH # 27         Page 1 of 3                                         E-FILED
                                                                    Friday, 10 May, 2019 03:53:19 PM
                                                                        Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

LARRY PIPPION, as Representative )
of the Estate of Larry Earvin,   )
                                 )
     Plaintiff,                  )
                                 )
vs.                              )                      No. 19-cv-3010
                                 )
SGT WILLIE HEDDEN, LT. BENJAMIN  )
BURNETT, LT. BLAKE HAUBRICH,     )
CORRECTIONAL OFFICER ALEX BANTA, )
WARDEN CAMERON WATSON, ASSISTANT )
STEVE SNYDER, individually,      )
                                 )
     Defendants.                 )


            MOTION TO ADOPT DEFENDANT WILLIE HEDDEN’S
 MOTION TO STAY PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 10(c)

       NOW COMES, the Defendant, BLAKE HAUBRICH, by and through his attorneys,

CHERRY, FRAZIER & SABIN, LLP, and for his Motion to Adopt Defendant Willie

Hedden’s Motion to Stay pursuant to Federal Rule of Civil Procedure 10(c), states as

follows:

       1.     On January 16, 2019, a Complaint was filed by Plaintiff against Sgt. Willie

Hedden, Lt. Benjamin Burnett, Lt. Blake Haubrich, Correctional Officers Alex Banta,

Warden Cameron, and Assistant Steve Snyder, alleging Defendants violated Plaintiff’s

civil rights and also asserts the violation of other torts, all of which allegedly involved

Plaintiff’s assault by Defendant prison officials against him when was an inmate at

Western Illinois Correctional Center.

       2.     On April 29, 2019, Defendant Willie Hedden filed a Motion to Stay,

asserting that the United States Attorney’s Office, as well as the Federal Bureau of
       3:19-cv-03010-SEM-TSH # 27         Page 2 of 3



Investigation, is conducting a criminal investigation against the Defendants relating to

this matter.

       3.      Defendant Blake Haubrich hereby adopts by reference Defendant

Heddens’ Motion to Stay pursuant to Federal Rule of Civil Procedure 10(c).

       WHEREFORE, Defendant, BLAKE HAUBRICH, respectfully requests that this

Court grant his Motion and the matter is stayed pending the completion of the criminal

investigation, and for such other and further relief this Court deems just and proper.

                                                 Respectfully submitted,

                                                 BLAKE HAUBRICH, Defendant



                                          BY:    /s/ Richard D. Frazier_____________
                                                 One of His Attorneys

Richard D. Frazier (6193113)
CHERRY, FRAZIER & SABIN, LLP
Attorney for Defendant – Blake Haubrich
1 West Old State Capitol Plaza, Ste 800
Springfield, IL 62701
Telephone: (217)753-4242
Fax: (217)753-4642
Email: frazier@springfieldlawfirm.com
       3:19-cv-03010-SEM-TSH # 27          Page 3 of 3



                              CERTIFICATE OF SERVICE


        I hereby certify that on May 10, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following:

Michael Oppenheimer – Michael@eolawus.com

                                                         /s/ Richard D. Frazier_

Richard D. Frazier (6193113)
CHERRY, FRAZIER & SABIN, LLP
Attorneys at Law
1 West Old State Capitol Plaza, Ste 800
Springfield, IL 62701
Telephone: (217)753-4242
Fax: (217)753-4642
Email: frazier@springfieldlawfirm.com
